 


109 HR 1012 IH: Commercial Truck Highway Safety Demonstration Program Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1012 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Michaud (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish a commercial truck highway safety demonstration program in the State of Maine, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commercial Truck Highway Safety Demonstration Program Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)Public safety on the highways of the United States is a paramount concern of all who use the highways and all who prescribe public policy for the use of those highways, including public policy on the operation of heavy commercial trucks on highways. 
(2)Federal highway funding law effectively imposes a limit of 80,000 pounds on the weight of vehicles permitted to use Interstate System highways. 
(3)The administration of this law in Maine has forced heavy tractor-trailer and tractor-semitrailer combination vehicles, traveling into Maine from neighboring States and Canada, to divert onto small State and local roads where higher vehicle weight limits apply under Maine law. 
(4)The diversion of those vehicles onto such roads causes significant economic hardships and safety challenges for small communities located along those roads. 
(5)Permitting heavy commercial vehicles, including tanker trucks carrying hazardous material and fuel oil, to travel on Interstate System highways in Maine— 
(A)would enhance public safety by reducing— 
(i)the number of heavy vehicles that use town and city streets in Maine; and 
(ii)as a result, the number of dangerous interactions between those heavy vehicles and such other vehicles as school buses and private vehicles; and 
(B)would reduce the net highway maintenance costs in Maine because the Interstate System highways, unlike the secondary roads of Maine, are built to accommodate heavy vehicles and are, therefore, more durable. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)Covered Interstate System highway 
(A)In generalThe term covered Interstate System highway means a highway within the State of Maine that is designated as a route on the Interstate System, except as provided in subparagraph (B). 
(B)ExceptionThe term does not include any portion of a highway that, as of the date of enactment of this Act, is exempted from the requirements of section 127(a) of title 23, United States Code, by the last sentence of such section. 
(2)Interstate SystemThe term Interstate System has the meaning given that term in section 101(a) of title 23, United States Code. 
4.Maine truck safety demonstration programThe Secretary of Transportation shall carry out a program, in the administration of this Act, to demonstrate the effects on the safety of the overall highway network in the State of Maine that would result from permitting vehicles described in section 5(b) to be operated on the Interstate System highways within the State. 
5.Waiver of highway funding reduction relating to weight of vehicles using Interstate System highways 
(a)Prohibition relating to certain vehiclesNotwithstanding section 127(a) of title 23, United States Code, the total amount of funds apportioned to the State of Maine under section 104(b)(1) of such title for any period may not be reduced under such section 127(a) on the basis that the State of Maine permits a vehicle described in subsection (b) to use a covered Interstate System highway. 
(b)Combination vehicles in excess of 80,000 poundsA vehicle referred to in subsection (a) is a vehicle having a weight in excess of 80,000 pounds that— 
(1)consists of a 3-axle tractor unit hauling a single trailer or semitrailer; and 
(2)does not exceed any vehicle weight limitation that is applicable under the laws of the State of Maine to the operation of such vehicle on highways in Maine not on the Interstate System, as such laws are in effect on the date of enactment of this Act. 
(c)Effective date and termination 
(1)Effective date 
(A)Date of satisfaction of administrative conditions by MaineThe prohibition in subsection (a) shall take effect on the date on which the Secretary of Transportation notifies the Commissioner of Transportation of the State of Maine, in writing, that— 
(i)the Secretary has received the plan described in paragraph (1) of section 6; and 
(ii)the Commissioner has established a highway safety committee as described in paragraph (2) of section 6 and has issued rules and procedures for the collection of highway safety data as described in paragraph (3) of section 6. 
(B)Permanent effectAfter taking effect, the prohibition in subsection (a) shall remain in effect unless terminated under paragraph (2). 
(2)Contingent terminationThe prohibition in subsection (a) shall terminate 3 years after the effective date applicable under paragraph (1) if, before the end of such 3-year period, the Secretary— 
(A)determines that— 
(i)operation of vehicles described in subsection (b) on covered Interstate System highways has adversely affected safety on the overall highway network in Maine; or 
(ii)the Commissioner has failed to use the highway safety committee as described in paragraph (2)(A) of section 6 or to collect data as described in paragraph (3) of section (6); and 
(B)publishes the determination, together with the date of the termination of the prohibition, in the Federal Register. 
(d)Consultation regarding termination for safetyIn making a determination under subsection (c)(2)(A)(i), the Secretary shall consult with the highway safety committee established by the Commissioner in accordance with section 6. 
6.Responsibilities of the State of MaineFor the purposes of section 5, the State of Maine satisfies the conditions of this section if the Commissioner of Transportation of the State of Maine— 
(1)submits to the Secretary of Transportation a plan for satisfying the conditions set forth in paragraphs (2) and (3); 
(2)establishes and chairs a highway safety committee that— 
(A)the Commissioner uses to review the data collected pursuant to paragraph (3); and 
(B)consists of representatives of— 
(i)agencies of the State that have responsibilities related to highway safety; 
(ii)municipalities of the State; 
(iii)organizations that have evaluation or promotion of highway safety among their principal purposes; and 
(iv)the commercial trucking industry; and 
(3)collects data on the net effects that the operation of vehicles described in section 5(b) on covered Interstate System highways has on the safety of the overall highway network in the State, including the net effects on single-vehicle and multiple-vehicle collision rates for such vehicles. 
 
